Case 1:19-cv-00828-KAM-MMH Document 54 Filed 06/03/21 Page 1 of 2 PageID #: 672




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 JOSE BRITO, on behalf of himself and others
 similarly situated,                                    Civil Case No.: 1:19-cv-00828-KAM-CLP

                       Plaintiff,

                v.

 MARINA’S BAKERY CORP., MARGARITO
 GONZALEZ and SERGIO GONZALEZ, in their
 individual and professional capacities,

                        Defendants.

                                    AFFIDAVIT OF SERVICE

        I, Derek Behnke, being duly sworn, deposes and says that I am an employee of Faruqi &

 Faruqi, LLP, that I am over the age of eighteen years old and I am not a party in this litigation. I

 hereby certify that on June 3, 2021, copies of Notice of Motion for Entry of Default Judgment,

 Memorandum of Law in Support of Plaintiffs’ Motion for Entry of Default Judgment, Declaration

 of Innessa M. Huot in Support of Plaintiffs’ Motion for Entry of Default Judgment, with Exhibits

 A-H, Declaration of Jose Brito, with Exhibit 1, Declaration of Sandra Bonilla and Declaration of

 Yoselin Cardona were served via U.S. First Class Mail to the following addressee(s):

 Marina’s Bakery Corp.                                Marina’s Bakery Corp.
 598 Richmond Rd.                                     1255 Castleton Avenue
 Staten Island, NY 10304                              Staten Island, NY 10310

 Margarito Gonzalez
 598 Richmond Rd., Apt. 1
 Staten Island, NY 10304

 Margarito Gonzalez
 677 Herricks Ln.
 Riverhead, NY 11901
Case 1:19-cv-00828-KAM-MMH Document 54 Filed 06/03/21 Page 2 of 2 PageID #: 673



   Margarito Gonzalez
   945 New Suffolk Ave.
   Mattituck, NY 11952

   Sergio Gonzalez
   598 Richmond Rd., Apt. 1
   Staten Island, NY 10304

   Defendants




   Executed on June 3, 2021, at New York, New York.




                                                      Derek BeMke

   Sworn to before me this

   3rd day of June, 2021




      BRYAN J. RODRIGUEZ
  Notary Public, State of New York
          No. 01 R06354287
  Qualified In Westchester Count1 11 c.
Commission Expires February 6, 20..!!¥




                                               2
